[Cite as In re A.H., 2013-Ohio-5080.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

IN RE: A.H.                                          C.A. Nos.     13CA010362
                                                                   13CA010371


                                                     APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
                                                     COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
                                                     CASE No.   11 JD 34182

                                 DECISION AND JOURNAL ENTRY

Dated: November 18, 2013



        HENSAL, Judge.

        {¶1}     A.H. appeals a judgment of the Lorain County Court of Common Pleas, Juvenile

Division, revoking his supervised release (“parole”) for a minimum of 90 days.          For the

following reasons, this Court dismisses the appeal as moot.

                                                I.

        {¶2}     In January 2012, the Lorain County juvenile court adjudicated A.H. a delinquent

child and remanded him to the Lorain County detention home.           In April 2012, the court

committed him to the Ohio Department of Youth Services for a minimum period of six months

with credit for the time he had already served. In July 2012, he was paroled. On January 25,

2013, the court revoked A.H.’s parole for a minimum period of ninety days and permanently

committed him to the Department of Youth Services. A.H. has appealed the court’s revocation

decision, assigning two errors.
                                                 2


                                                II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN HE
       ORDERED A PAROL (SIC) REVOCATION OF NINETY DAYS WHEN
       5139.52(F) PROVIDES THAT SUCH A COMMITMENT SHALL BE FOR A
       MINIMUM PERIOD OF THIRTY DAYS.

                                 ASSIGNMENT OF ERROR II

       TRIAL COUNSEL WAS INEFFECTIVE BY FAILING TO OBJECT TO A.H.’S
       PAROL (SIC) REVOCATION COMMITMENT IN VIOLATION OF A.H.’S
       SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES
       CONSTITUTION AND ARTICLE I, SECTIONS 10 AND 16 OF THE OHIO
       CONSTITUTION.

       {¶3}    A.H. argues that, under Revised Code 5139.52(F), the trial court did not have

authority to revoke his parole “for a minimum period of 90 days.” According to him, under the

statute, if the court determines that a parolee has committed a serious violation, it may revoke his

parole and return him to the custody of the Department of Youth Services with instructions for it

to hold him for a minimum of 30 days. A.H. argues that the court does not have authority to

increase the minimum period of detention. He also argues that his trial lawyer was ineffective

for not objecting to the court’s order or alerting the court that it had no authority to impose the

sanction ordered.

       {¶4}    A case is moot if it involves “no actual genuine controversy which can definitely

affect the parties’ existing legal relationship.” Harris v. City of Akron, 9th Dist. Summit No.

24499, 2009-Ohio-3865, ¶ 7. “A moot case is one which seeks to get a judgment * * * upon

some matter which, when rendered, for any reason cannot have any practical legal effect upon a

then-existing controversy.” Id., quoting Culver v. City of Warren, 84 Ohio App. 373, 393 (7th

Dist. 1948). Regarding criminal cases, the Ohio Supreme Court has held that, “[w]here a

defendant, convicted of a criminal offense, has * * * completed the sentence for that offense, an
                                                3


appeal is moot when no evidence is offered from which an inference can be drawn that the

defendant will suffer some collateral disability or loss of civil rights from such judgment or

conviction.” State v. Wilson, 41 Ohio St.2d 236 (1975), syllabus. “[T]o retain his stake in a

controversy and to preserve the right to appeal, a defendant convicted of a criminal offense must,

where practicable, seek a stay of the fine or sentence in either the trial court or the appellate

court.” State v. Irwin, 9th Dist. Medina No. 3073-M, 2001 WL 542333, *1 (May 23, 2001),

quoting State v. Benson, 29 Ohio App.3d 109, 109 (10th Dist. 1986).

       {¶5}    The trial court revoked A.H.’s parole on January 25, 2013. A.H. did not move for

a stay of the order pending appeal. He, therefore, would have completed the minimum 90-day

period of his parole revocation on April 25, 2013. In light of the fact that his only argument on

appeal is that the minimum duration should have been 30 days instead of 90, yet 90 days has

already passed, we conclude that a judgment on the merits can have no practical effect. His

appeal must be dismissed as moot.

                                               III.

       {¶6}    A.H.’s appeal from a judgment of the Lorain County Court of Common Pleas,

Juvenile Division, is moot. Accordingly, the appeal is dismissed.

                                                                               Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                4


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



MOORE, P. J.
CARR, J.
CONCUR.


APPEARANCES:

ROBERT CABRERA, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and JAY B. GRUNDA, Assistant Prosecuting
Attorney, for Appellee.